Citation Nr: 1223482	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  05-32 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, claimed as secondary to service-connected left knee disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder, claimed as secondary to service-connected left knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served with the National Guard and had active duty from January 1995 to May 1995, and from January 1996 to April 1996.

This matter came to the Board of Veterans' Appeals (Board) from a March 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing in April 2009; the transcript is of record.  This matter was remanded in April 2010.


FINDINGS OF FACT

1.  In April 2000, the RO denied entitlement to service connection for back condition; the Veteran did not file a notice of disagreement.

2.  Additional evidence received since the RO's April 2000 decision, which denied entitlement to service connection for back condition, is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claims, and raises a reasonable possibility of substantiating the claim.

3.  Right knee disability was not manifested during service, is not otherwise related to the Veteran's active service, and is not due to or aggravated by service-connected left knee disorder.

4.  Low back disability was not manifested during service, is not otherwise related to the Veteran's active service, and is not due to or aggravated by service-connected left knee disorder.


CONCLUSIONS OF LAW

1.  The April 2000 rating decision denying entitlement to service connection for back condition is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the RO's April 2000 rating decision which denied entitlement to service connection for back condition, and the claim of service connection is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Right knee disability was not incurred in or aggravated by active service, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

4.  Low back disability was not incurred in or aggravated by active service, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, or any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

In light of the favorable decision as it relates to the finding that new and material evidence has been received to reopen the claim of service connection for back condition, no further discussion of VCAA is necessary with regard to whether VA complied with the new and material notice and assistance provisions.  See also Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In December 2004, a VCAA letter was issued to the Veteran with regard to his claims of service connection.  The letter notified the Veteran of what information and evidence is needed to substantiate his claims of service connection, what information and evidence must be submitted by the claimant, and the information and evidence that will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Letters dated in March 2006 and November 2007 also notified the Veteran of what evidence is necessary to support a disability rating and effective date.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the April 2010 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records, post-service VA and private treatment records, and records from the Social Security Administration (SSA).  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

In February 2005 and September 2010, the Veteran was afforded VA examinations and etiological opinions were proffered.  Collectively, such examination reports are thorough and contain sufficient information to decide the issues on appeal.  The examiner reviewed the Veteran's history, examination findings, and rendered an objective opinion based on sound medical principles.  The examination reports are adequate for adjudicative purposes.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.  

New & Material Evidence

The Board notes that even if the RO determined that new and material evidence was received to reopen the claim, or that an entirely new claim was received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Veteran has had the opportunity to present evidence and argument in support of his appeal.  There is no indication that the Board's present review of the claim will result in any prejudice to him.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105(c), and the claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The regulation applicable to his appeal provides that new and material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In February 2000, the Veteran filed an original claim of service connection for left knee disability and low back disability, claimed as due to his left knee disability.  The evidence on file consisted of service treatment records which reflected no complaints of low back pain or disability during his active service, and only complaints of back pain in a National Guard service record.  An August 2000 VA examination report reflects findings related to the left knee, but reflects a normal back examination.   

In an April 2000 rating decision, the RO denied entitlement to service connection for back condition finding no diagnosis and no evidence that related a back disability to his left knee condition.  The Veteran did not file a notice of disagreement with regard to the denial of service connection, thus the decision is final.  38 U.S.C.A. § 7105(c).  

In November 2004, the Veteran filed a claim to reopen.  In a March 2005 rating decision, the RO denied the claim on the merits.  Such rating decision is the subject of this appeal.  

In support of his claim to reopen, the medical evidence reflects a diagnosis of a low back disability, specifically chronic active lumbosacral strain-myositis, herniated disc disease at L3, L4, L5, and bilateral radiculopathy, lower extremities.  Such evidence relates to an unestablished fact necessary to substantiate the merits of the claims -a current disability.  Thus, the claim of service connection is reopened.  38 U.S.C.A. § 5108.  

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, the Veteran has been given an opportunity to submit medical evidence, personal statements, and lay statements.  The December 2004 VCAA letter included information concerning direct and secondary service connection as to the claimed issue.  The discussion in the rating decision and subsequent statement of the case and supplemental statements of the case considered the Veteran's claim on the merits.  Additionally the Veteran has provided argument addressing his claim on the merits.  Accordingly, the Board finds that the Veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(22), 101(24); 38 C.F.R. § 3.6(a).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a). 

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service-connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment sets forth language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection is in effect for left unicondylar knee replacement (previously characterized as status post left knee arthroscopy), rated noncompensably disabling from February 14, 2000; rated 10 percent disabling from November 14, 2002; rated 100 percent disabling (per 38 C.F.R. § 4.30) from January 24, 2007; and, 30 percent disabling from May 1, 2008.

The Veteran asserts that his right knee and low back disabilities are due to his service-connected left knee disability.  

In February 2005, the Veteran underwent a VA examination pertaining to the right knee.  The examination report reflects that the Veteran underwent right knee surgery secondary to meniscal injury in October 2004.  The Veteran attributed his right knee pain to problems with his left knee.  Upon physical examination, the examiner diagnosed status post left knee arthroscopic surgery times two secondary to meniscal injury; status post right knee arthroscopic knee surgery secondary to meniscal injury; degenerative joint disease in right knee and in left knee; patellofemoral dysfunction in left knee; and, patellofemoral dysfunction in right knee.  The examiner stated that the Veteran was not showing any instability in his left knee for which possibility of left knee affecting load and dysfunction of right knee is reduced or absent.  The examiner opined that the right knee condition of meniscal injury, degenerative joint disease and patellofemoral dysfunction is less likely as not the result of left knee injury.  

In February 2005, the Veteran underwent a VA examination pertaining to the low back.  The Veteran complained of low back pain since 1995.  The examiner noted that medical records are silent as to any back problems.  The Veteran asserted that the pain in his low back area is attributed to bilateral knee problems, but mainly his left knee.  He stated that his gait as well as his posture were affected after his left knee injury causing problems in his lumbar area.  Upon physical examination, the examiner diagnosed chronic active lumbosacral strain-myositis; and, herniated disc disease at L3, L4, L5.  The examiner stated that the lumbosacral strain and/or herniated disc disease is less likely as not caused by left knee injury.  The Veteran actually is not presenting any gait instability or knee instability in his physical examination.  There were not any postural changes observed during physical examination or changes in the biomechanics that could cause any back problems.  

In September 2010, the Veteran underwent a VA examination.  The examiner noted review of the claims folder.  

The examiner noted that the Veteran was diagnosed with left knee meniscal tear in April 1995.  In May 1995, he was found with adequate LCL, MCL, popliteal ligament and cruciate ligament, right knee adequate.  In June 2000, he was put on physical profile due to left knee meniscal tear status post arthroscopy, low back pain.  A March 2001 treatment record reflects left knee meniscal tear status arthroscopy and low back pain.  The Veteran reported that he hurt his left knee during service.  Thereafter, in 1996 he suffered from right knee pain, which he attributed to his left knee.  He underwent right knee surgery secondary to meniscal injury in October 2004.  The Veteran alleged that after surgery he began experiencing worsening of right knee pain.  He also alleged that he has intermittent giving way sensation after prolonged walking.  Upon physical examination, the examiner diagnosed right knee tear posterior horn of the medial meniscus status post surgery.  The examiner stated that the Veteran has a right knee disability due to right knee tear posterior horn of the medial meniscus status post surgery which is less likely as not related to or aggravated by the Veteran's service-connected left knee disability.  The examiner noted that the Veteran was diagnosed in service on April 3, 1995 with left knee meniscal tear.  On May 30, 1995, during a medical evaluation, his right knee was adequate and there was no left knee ligament instability.  On February 2005 VA examination, there was no instability of the left knee shown.  The September 2010 VA examiner agreed with the findings of the February 2005 VA examiner, finding no left knee instability that could have been affecting the contralateral knee.  The Veteran has adequate gait pattern and the Veteran is not placing unequal stress forces during gait pattern.  The examiner also opined that the Veteran's right knee disability is less likely as not due to service as the claims folder is completely silent towards any right knee condition, complaint, medical evaluation or radiological studies pointing out that right knee condition/disability was acquired after military service.  

With regard to the back, the Veteran asserted that his low back pain is at the left side of the low back with radiation of symptoms to the left lower extremity.  Upon physical examination, the examiner diagnosed chronic active lumbosacral myositis; multilevel degenerative changes more prominent at L4-L5 and L5-S1 level status post surgery; clinically left L5 lumbar radiculopathy; and, right L5 radiculopathy by EDX.  The examiner opined that his current back disability is less likely as not related to or aggravated by the Veteran's service-connected left knee disability.  The examiner did not find on examination any gait abnormality or any left knee instability that could have been changing the Veteran's biomechanic and that could have been causing any back condition.  The examiner opined that the Veteran's back conditions and radiculopathy are secondary to degenerative process due to normal process of aging.  The examiner noted agreement with the February 2005 VA examiner's finding of no relationship to his left knee disability and finding of no gait abnormality or any left knee instability that has been changing or altering the Veteran's biomechanic.  The examiner also opined that the Veteran's current back disability is less likely as not due to service.  There is evidence in the claims folder that the Veteran had a physical profile on June 24, 2000 due to left knee meniscal tear status post arthroscopy and low back pain and there is evidence of low back pain in March 2001.  His claims folder is absent regarding any medical evaluation due to low back pain, any radiographic imaging due to low back pain, with first evidence of a formal evaluation due to low back pain, three years after service.  

Upon review of the evidence of record, the Board has determined that service connection is not warranted for right knee and low back disabilities.  

Initially, the Board notes that the Veteran has not asserted that his right knee and low back disabilities are directly due to active service, but rather he claims that such disabilities are due to his left knee disability.  Likewise, service treatment records from his periods of active service are void of any complaints or treatment for a right knee or low back injury or disability.  Service treatment records are replete with complaints related to the left knee during his active service, but treatment records do not reflect complaints or treatment for a right knee injury/disability or low back injury/disability during active service.  

As detailed in the September 2010 VA examination report, the Veteran was placed on physical profile in June 2000 during National Guard service due to left knee meniscal tear status post arthroscopy and low back pain; however, records do not reflect that the Veteran sustained a low back injury during a period of ACDUTRA or INACDUTRA.  Likewise, at that time, no low back disability had been diagnosed, and a low back disability was not diagnosed at the time of an August 2000 VA examination.  

Notwithstanding this, the September 2010 VA examiner opined that his current right knee and low back disabilities are not due to service.  The Board accepts the VA examiner's opinions as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinions were based on a review of the applicable record, the Board finds such opinions are probative and material to the Veteran's claims.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Moreover, there is no contrary opinion of record with regard to the right knee and low back disabilities with regard to any relationship to service.  

With regard to the assertion that his right knee and low back disabilities are due to his service-connected left knee disability, as detailed both the February 2005 and September 2010 VA examiners opined that these disabilities are not caused by or aggravated by the left knee disability.  

As the September 2010 examiner explained when discussing the right knee, there have been no findings of left knee instability which could have affected the right knee.  On physical examination, he has had adequate gait pattern and he was not placing unequal stress forces during gait pattern.  With regard to the low back, the VA examiner also explained that there has been no finding of gait abnormality or left knee instability that has been changing or altering the Veteran's biomechanic.  The examiner stated that his low back disability is likely secondary to the degenerative process due to normal process of aging.

The opinions of the VA examiners lead to a finding that the Veteran's right knee and low back disabilities are not proximately due to or aggravated by his left knee disability.  The Board accepts the opinions of the VA examiners as being the most probative medical evidence on the subject, as such were based on a review of all historical records, and the September 2010 VA opinions contain detailed rationale for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the September 2010 examination report especially, and the fact that the opinions were based on a review of the applicable record, the Board finds such opinions are probative and material to the Veteran's claims.  See Owens v. Brown, 7 Vet. App. 429 (1995).  The Board also notes that there are no contrary medical opinions of record.

The Board has considered the Veteran's contention that a relationship exists between his right knee and low back disabilities to his service-connected left knee disability.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to attest to his symptomatology associated with his right knee and low back; however, the Veteran is not competent to attest to the presence of chronic right knee or low back disabilities during service or to relate his current disabilities to problems during service, and he is not competent to relate his current disabilities to his left knee disability.  While the Veteran has reported to examiners that right knee and low back pain has been present since 1995, the medical evidence does not show chronic disabilities until in or about 2003 or 2004.  Rendering medical conclusions require expertise beyond that of the Veteran.  The Board has weighed the Veteran's statements as to right knee and back symptomatology onset with the medical evidence of record, to include the service treatment records, post-service medical evidence, and VA medical opinions of record.  After weighing the lay and medical evidence, the Board finds that the lay evidence as to incurrence due to service-connected left knee disability, is less convincing than the objective medical evidence of record and as such, is of less probative value here.  Right knee and low back disabilities were not diagnosed during active service, were not diagnosed at the time of discharge from active service, were not diagnosed until many years after separation from active service, and the medical evidence does not support a finding that these disabilities are due to his service-connected left knee disability.

In conclusion, a preponderance of the evidence is against a finding that the Veteran's right knee and low back disabilities are causally related to the Veteran's active service, and to a service-connected disability.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for right knee disability is denied.

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for low back disability; to this extent only, the appeal is granted.

Entitlement to service connection for low back disability is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


